Citation Nr: 1016165	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to increased evaluations for low back strain, 
evaluated as 20 percent disabling from December 14, 2004 to 
July 6, 2009, and as 40 percent disabling from July 7, 2009.

2.  Entitlement to increased evaluation for bronchial asthma, 
evaluated as 30 percent disabling prior to June 29, 2007, and 
as 60 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and November 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
in pertinent part, assigned a 20 percent evaluation for the 
Veteran's back disability effective December 14, 2004, and 
continued a 30 percent evaluation for the Veteran's bronchial 
asthma.  Since that time, the RO granted a 40 percent 
evaluation for the Veteran's back disability effective July 
7, 2009.  The RO also assigned a 60 percent evaluation for 
the Veteran's bronchial asthma effective June 29, 2007.

In March 2008, the Veteran requested a hearing before the 
Board.  The Veteran subsequently withdrew his request in 
April 2009.  38 C.F.R. § 20.704(e). 

In April 2009, the Veteran testified at a personal hearing at 
the RO.  A transcript of the proceeding is of record.  

The issue of a total disability rating based upon individual 
unemployability (TDIU) has been raised by the record.  
Although it has been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the TDIU claim may be affected by this 
Board remand.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

During the April 2009 personal hearing, the Veteran testified 
that he is considered unemployable under a North Carolina 
statute.  A February 2005 document shows that the Veteran's 
physician found the Veteran to be totally and permanently 
disabled under a North Carolina statute.  The Veteran 
explained that he was found totally and permanently 
unemployable in North Carolina in 2005.  Although the RO has 
attempted to obtain records pertaining to Social Security 
Administration (SSA) disability benefits, the RO has not 
attempted to obtain records pertaining to North Carolina 
disability benefits.  As it appears that the Veteran may be 
receiving disability benefits from the State of North 
Carolina due to his back disability, these records could be 
relevant and should be obtained.  See 38 C.F.R. § 
3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence); Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA must 
make a reasonable effort to obtain relevant records).  

The Veteran was afforded a VA respiratory examination in July 
2009.  The examiner stated that the results from the 
pulmonary function test (PFT) were incomplete.  The 
respiratory therapist reported that due to the Veteran's 
increased shortness of breath, coughing spasms and difficulty 
performing the tests, the data was difficult to interpret.  
The PFT report noted that the Veteran was not overtly 
obstructed, and may have a moderate restrictive ventilatory 
defect.  The therapist recommended a repeat maximal effort 
pre-and post bronchodilator spirometry with measurement of 
lung volumes and diffusing capacity when the Veteran's 
condition would permit it.  As the results of the PFT were 
incomplete, a new examination is needed in order for the 
Board to make an informed decision regarding the Veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).


Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment and 
examination associated with any grant of 
disability benefits to the Veteran should 
be requested from the appropriate agency 
in North Carolina.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If any 
requested records are unavailable, 
documentation to that effect should be 
added to the claims file.

2.  After item #1 is completed, the RO 
should afford the Veteran a VA pulmonary 
examination by an examiner with 
appropriate expertise to determine the 
nature and severity of the Veteran's 
bronchial asthma.  The examiner should be 
provided with the Veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  All 
indicated studies, including pulmonary 
function testing, must be performed, and 
all findings should be reported in 
detail.  The examination should encompass 
information as to the present use (if 
any) of corticosteroids and other 
medications.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  After completion of the above 
development, the Veteran's claims must be 
readjudicated.  If the determination of 
either of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



